Citation Nr: 1611356	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased rating for degenerative arthritis, cervical spine, rated as 10 percent disabling.

2. Entitlement to service connection for a traumatic brain injury (TBI).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 28, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a January 2015 decision, the Board denied service connection for a TBI and an increased rating for status post left testicular varicocele surgery with residual scar.  The Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Partial Remand (JMR), which remanded the service connection issue.  The Veteran did not contest the increased rating issue.  Thus, that issue is not before the Board.

In January 2015, the Board also remanded the claims for entitlement to an increased rating for degenerative arthritis, cervical spine, and entitlement to a TDIU.  Those issues have since been returned to the Board for adjudication.

The Board notes that the Veteran was awarded service connection for left upper radiculopathy in a December 2015 rating decision.  The Veteran has not disagreed with the rating or effective date assigned for that disability.  Thus, it is not before the Board.

The issues of entitlement to service connection for a TBI and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Degenerative arthritis, cervical spine, does not result in forward flexion of 30 degrees or less, the combined range of motion of the cervical spine was greater than 170 degrees, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and there are no incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative arthritis, cervical spine, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated March 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained. 

The Veteran has been afforded multiple VA examinations to determine the severity of his cervical spine disability.  Those examination reports are responsive to the applicable diagnostic codes.  Thus, they are adequate for the purpose of rating the Veteran's service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the Veteran was provided a contemporaneous VA examination on remand.  While the examiner did not comment on additional functional loss during flare-ups, the Veteran denied experiencing flare-ups at that VA examination.  Thus, substantial compliance with the Board's past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected disability is rated as 10 percent disabling under Diagnostic Code 5237.  

Under that diagnostic code, a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than greater than 10 degrees, but not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

Diagnostic Code 5010 directs that arthritis due to trauma that is substantiated by X-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a  Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id.   In this case, however, the Veteran is in receipt of a compensable rating under Diagnostic Code 5237.  Thus, a separate rating under Diagnostic Code 5003 is not warranted.

The Veteran was afforded a VA examination in September 2009.  There, the Veteran reported that neck pain was worse and he was having more frequent and intense flare-ups with pain and spasm.  The Veteran reported full, but painful, range of motion.  There was no radiculopathy, incapacitating episodes or assistive devices.  There was no weakness or incoordination.  The Veteran stated that he could not work due to his neck disability.  There was mild paraspinous muscle spasm and tenderness.  Fatigue was mild.  There was no pain on initial movement, but pain flared up after 20 degrees of movement in either direction without changing range of motion.  Flexion and extension was to 45 degrees.  Left and right tilt were to 30 degrees.  Right rotation was to 45 degrees.  Left rotation was to 50 degrees.

VA treatment record dated December 2009 through June 2012 note neck pain.  In February 2011, the Veteran rated neck pain as 10/10.  He also reported spams in the neck.

The Veteran was afforded a VA examination in November 2011.  There, the Veteran did not report flare-ups of his neck disability.  He reported neck pain with radiation into his left arm and hand.  The Veteran displayed flexion to 45 degrees or greater, where there was objective evidence of pain.  He displayed extension to 45 degrees or greater, with no evidence of painful motion.  He displayed right lateral motion to 45 degrees or greater, with objective evidence of pain at 40 degrees.  He displayed left lateral flexion to 45 degrees or greater, with no evidence of painful motion.  Right and left lateral rotation were to 80 degrees or greater, where there was evidence of pain.  Repetitive use testing did not reveal further limitation of motion.  Pain and muscle spasms were noted.  Muscle strength testing was normal.  Only left upper radiculopathy was noted.  There was no evidence of any other neurologic abnormalities.  IVDS was noted, but no incapacitating episodes of such were reported.  Arthritis was noted.  The examiner stated that the Veteran experienced difficulty using his left arm for prolonged periods of time and the Veteran also stated that neck pain impacts his peripheral vision while driving a truck.

VA treatment records dated May 2012 through May 2013 note neck pain.  A December 2012 note shows cervical epidural steroid injection.  

The Veteran was afforded a VA examination in December 2015.  There, the Veteran reported not being actively treated for his neck disability.  He reported daily pain and limited neck movement.  The Veteran did not report flare-ups of his neck disability.  Forward flexion was to 45 degrees.  Extension was to 40 degrees.  Right and left lateral flexion were to 45 degrees.  Right lateral rotation was to 70 degrees.  Left lateral rotation was to 75 degrees.  There was no pain with weight bearing.  The Veteran was unable to perform repetitive use testing.  The examiner was unable to speculate as to a decrease in range of motion due to pain, weakness, fatigability or incoordination after repetitive use because the Veteran was not observed after repeated use.  Muscle strength testing was normal.  Radiculopathy in the left upper extremity only was noted.  There was no ankylosis.  There were no further neurologic abnormalities.  IVDS was not noted.  The occasional use of an inflatable neck support was noted.  Arthritis was noted.  The examiner stated that work restrictions may include avoidance of prolonged bending and twisting of the neck, especially while driving.  Avoidance of heavy lifting was recommended.  The examiner noted that use of pain medications can affect dexterity and alertness.

A rating in excess of 10 percent is not warranted.  The evidence of record does not show that forward flexion is limited to 30 degrees or less.  Further, evidence does not show that combined range of motion of the cervical spine was less than 170 degrees.  There is no evidence of ankylosis.  While the Veteran does experience muscle spasms, there is no evidence that such spasms or guarding causes abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even when considering the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating in excess of 10 percent is warranted.  There is no evidence that pain or flare-ups limit the Veteran's forward flexion to 30 degrees or limit the Veteran's combined range of motion to 170 degrees. See VA Examination Reports.  Indeed, while the Veteran asserted that he experienced flare-ups, he denied such at his most recent VA examination in December 2015, rendering the examiner unable to opine as to the extent of the Veteran's flare ups.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code

 

There is no evidence of any neurologic impairment other than upper left extremity radiculopathy.  As discussed above, service connection for upper left radiculopathy has been granted and the Veteran did not disagree with the initial rating or effective date assigned.  That matter is not before the Board.  As there is no evidence of other neurological abnormality associated with the service-connected neck disability, separate ratings for such are not warranted.

Regarding IVDS, there is no evidence of any incapacitating episodes of such.  See VA Examination Reports.  Thus, a separate rating under Diagnostic Code 5243 is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's neck disability.  Specifically, his symptoms of limitation of range of motion and pain are contemplated by the appropriate rating criteria as set forth above.  Critically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A discussion of Rice is moot here as the Veteran has filed a claim for a TDIU and such is still pending as it is being remanded below.



ORDER

Entitlement to a rating in excess of 10 percent for degenerative arthritis, cervical spine, is denied.


REMAND

Regarding service connection for a TBI, the JMR explained that the December 2012 VA examination report does not discuss a January 2010 Deployment and Environmental Health note signed by Dr. W.G.C. and Dr. S.C.H. which states that "most of the [Veteran's] symptoms are most likely attributed to PTSD, however mTBI may be accounting for some symptoms to include his [headaches]."  

The Veteran filed his claim for service connection for a TBI just months after January 2010, when it was noted that a TBI may have been accounting for some of the Veteran's symptoms.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of a disability prior to the claim may constitute a current disability).  An addendum opinion addressing whether a TBI existed during the pendency of the Veteran's claim or shortly before is necessary.  

The Veteran is in receipt of a total schedular rating from May 28, 2013, however, he claims it should be effective from the time he has not worked.  The TDIU issue is inextricably intertwined with the service connection issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of that issue will be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the December 2012 VA examiner.  After a review of the claims folder, including a copy of this REMAND, the examiner should address the following:

a. Did the Veteran experience residuals of a TBI at any time from January 2010 to the present?

In answering this question, the examiner must specifically comment on the January 2010 VA treatment record noting that a TBI was possibly causing the Veteran's symptoms.

b. If so, is it at least as likely as not (50 percent or greater probability) that any residuals of a TBI are related to the Veteran's period of service?

If the examiner who provided the December 2012 VA examination is no longer available, the claims folder must be made available to another physician for the requested opinion.  An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


